DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 13-16 are hereby cancelled.

This application is in condition for allowance except for the presence of claims 13-16 directed to the device non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.
Claims 1-12 are allowable. The restriction requirement between the method of Group I and the device of Group II, as set forth in the Office action mailed on 04/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim; however, since the withdrawn claims do not require all of the limitations of an allowable claim they are ineligible for rejoinder.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, e.g. U.S. Patent Application Publication Number 2014/0145206 A1 to Siemieniec et al., discloses a method (FIG. 4A,B to FIG. 4J) of manufacturing a silicon carbide device, the method comprising:
providing (FIG. 4A) a silicon carbide body (100, 113, and 112 together ¶ [0015],[0030]);
forming (FIG. 4C-4F) a trench gate structure (trench 110 filled with 21, ¶ [0044]) that extends from a first surface (upper surface) into the silicon carbide body; 
forming (FIG. 4A) a body region (113, ¶ [0039] which becomes 13) and a source zone (112 which becomes 12), wherein after forming the trench gate structure (21) the body region (13) and the source zone (12) (e.g. FIG. 4F onwards), the body region (13) and the source zone (12) are in contact with an active sidewall (1101) of the trench gate structure, wherein the source zone (12) is located between the body region (13) and the first surface (upper surface); and 
forming a shielding region (32, ¶ [0043]) of a conductivity type of the body region (32 is necessarily the same conductivity as body regions 13 in order to form a diode region 30/31/32 with the drift layer 11, Abstract, ¶ [0006],[0023], see also citation of pertinent art below for additional examples of trench with shielding regions) and extending from the first surface into the silicon carbide body, wherein the shielding region (32) laterally directly adjoins the source region (12) and the body region (13), and wherein the shielding region is 2) of a further trench gate structure, as discussed previously. 
Prior art, e.g. U.S. Patent Application Publication Number 2019/0074373 A1 to Kobayashi et al., teaches (e.g. FIG. 7, FIG. 8) implanting dopants (42, 43, ¶ [0098],[0100]) to form a first body portion (23) in the body region (4 including 4a ¶ [0087]), wherein the first body portion (23) is located directly below a source zone (5, ¶ [0083]) and distance from an active sidewall (sidewall of trench 7, ¶ [0077]), wherein in at least one horizontal plane, a dopant concentration in the first body portion (23) is at least 150% of a reference dopant concentration (23 becomes about 3x1017cm-3 versus 4a which becomes 3.0x1016cm-3 or about 10% of 23, ¶ [0088],[0102]) and wherein a horizontal extension of the first body portion (width w1, ¶ [0103], FIG. 12, or alternately FIG. 14 region 23 with additional horizontal extension spanning most of the length of 4) is a percentage of the total horizontal extension of the body region (e.g. 4 plus 4a), as discussed previously.
Although prior art generally teaches implanting using a mask, prior art fails to reasonably teach or suggest in sufficient detail forming a body enhancement implant mask on the first surface, wherein the body enhancement implant mask covers at least a first source portion of the source zone, wherein an opening in the body enhancement implant mask exposed at least a body contact area of the first surface, wherein the first source portion adjoins the active sidewalls, and wherein implanting dopants into a first body portion of the body region occurs through the opening in the body enhancement implant mask, together with all of the other limitations of claim 1 as claimed.  Claims 2-12 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891